Martin, J.
The plaintiff is appellant from a judgment rejecting his opposition to the tableau of distribution, on which he claimed to be placed as a creditor in the sum of $500, for professional services rendered to the late Pierre Leglise, in a certain suit in which he was defendant, pending in the district court. ■
The record shows that Winn & Spalding, who practised in partnership in the sixth district, and two others who were partners in the practice of law in the fifth district, were employed by Le-glise, who executed his two notes for $500 to each partnership, as a full compensation for their services. Soon after the employment of Winn & Spalding, and before an answer was filed by either of those gentlemen, Spalding died, and Winn took the present plaintiff into partnership, and an answer was filed, which is signed by Winn & Brent, and the other two gentlemen employed. Leglise died before any further proceedings were had in the suit, except a consultation between the attorneys before filing the answer.
The plaintiff’s claim was resisted on the ground that as he does not appear to have been employed by Leglise, or by any person for him, he must be considered as a volunteer, or acting as the partner of Winn. In neither case can he be entitled to a fee against the estate of Leglise, who did not contract with him’, unless in conjunction with Winn, as his partner. The evidence does not show that he was associated with the other gentlemen in that case, in any other manner than as the partner of Winn.

Judgment affirmed.